DETAILED ACTION
                                                REASONS FOR ALLOWANCE
1.	Claims 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 06/14/2022 regarding claims 21-40  have been considered and are persuasive.  The prior art does not disclose ”receiving, by a content management server from a requesting entity, a first request to perform an action on an object that is stored in a content repository coupled to the content management server; in response to the first request, locating the object in the content repository; after locating the object, making a first determination that an object type of the object is an external control type (ECT) object type, wherein the object is associated with a managed external object that is located in an external data system that is external to a system hosting the content repository; based on the first determination, obtaining an ECT object definition using the object type; and servicing the first request using the obtained ECT object definition”, as required by claim 21 and a similar to the limitations of claims 33 and 37.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 21, 33 and 37 are allowed.  Dependent claims 22-32, 34-36, 38-40 are allowed at least by virtue of their dependency from claims 21, 33 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 07, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153